                Case 1:20-cv-00651-GLS-DJS Document 99 Filed 11/04/20 Page 1 of 1




                                                 STATE OF NEW YORK
                                           OFFICE OF THE ATTORNEY GENERAL
LETITIA JAMES                                                                                         DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                             LITIGATION BUREAU


                                               Writer Direct: (518) 776-2608

                                                      November 4, 2020

       VIA ECF

       Honorable Daniel J. Stewart
       United States Magistrate Judge
       United States District Court
       Northern District of New York
       James T. Foley - U.S. Courthouse
       445 Broadway
       Albany, NY 12207-2924

       Re:      Soos v. Cuomo, et. al
                Northern District of New York
                20-CV-0651 (GTS) (DJS)

       Dear Judge Stewart:

              Counsel for defendants in the above-referenced action jointly request that the date by
       which to respond to plaintiffs’ First Amended Complaint be extended to November 24, 2020.
       Counsel for plaintiffs consents to this request.

                Thank you for your consideration of this matter.

                                                                       Respectfully yours,

                                                                       s/ Adrienne J. Kerwin

                                                                       Adrienne J. Kerwin
                                                                       Assistant Attorney General
                                                                       Bar Roll No. 105154
                                                                       Adrienne.Kerwin@ag.ny.gov

       cc (via ECF): Christopher A. Ferrara
                     Michael McHale
                     Melanie V. Sadok
                     Ellen Parodi


                    THE CAPITOL, ALBANY, NY 12224 ● (518) 776-2300 ● FAX (518) 915-7738 * NOT FOR SERVICE OF PAPERS
                                                            WWW.AG.NY.GOV
